Case 7:20-cr-00662-VB Document 33 Filed 08/17/21 Page 1of1
Case 7:20-cr-00662-VB Document 32 Filed 08/17/21 Page 1 ofi

par un rwccecqanirnes Fears # A CII, “4
“ee emer oe {

 
 
 
 

 

ae

pOCUMEN
. Lome
Green & Willstatter ve :
ATTORNEYS AT LAW ge ZA
200 MAMARONECK AVENUE HS | Less
SUITE 605 Cer a
WHITE PLAINS, NEW YORK 10601
THEODORE S. GREEN (914) 948-5656
RICHARD D, WILLSTATTER FAX (914) 948-8730 E-MAIL! THEOSGREEN@MSN.COM

August 17, 2021
y 7

Hon. Vincent L. Briccetti S D 0 d ered

United States District Court

300 Quarropas Street

White Plains, New York 10601

te: United States v. James Williams, 20-cr-662 (VB) : Md

Dear Judge Briccetti: UA SDT

 
   

Tia [us

This letter is an application, pursuant to part [X(D) of this District’s revised Criminal Justice
Act plan, for permission for undersigned counsel to submit interim vouchers in this case.

Twas appointed as CJA counsel for Mr. Williams on January 12, 2021. The representation
so far has included review of discovery materials, including numerous audio recordings, preparation
and filing of pre-trial motions, and an evidentiary motion hearing. The case is next scheduled for
a status conference on September 2, 2021.

Very truly yours,

/s/ Theodore S. Green
Theodore S, Green

ce: All counsel (by ECF)

A PP) 10a al Oren Jed. :
